Fourth Court of Appeals
                               San Antonio, Texas
                                     February 8, 2017

                                   No. 04-16-00511-CR

                                  Josef Dalen RAMOS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2015CR3918
                       Honorable Mary D. Roman, Judge Presiding


                                     ORDER

       Appellant’s third motion for extension of time to file his brief is GRANTED.
Appellant’s brief is due on February 23, 2017.


                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of February, 2017.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court